Order entered July 9, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00469-CV

                                  RONNA HODGES, Appellant

                                                  V.

                         JOHN CURTIS HODGES, ET AL, Appellees

                        On Appeal from the County Court at Law No. 2
                                     Hunt County, Texas
                             Trial Court Cause No. CC1700152

                                             ORDER
       As ordered to do so, appellant has filed written verification she has paid the fees for the

clerk's and reporter's records. Accordingly, we ORDER Jennifer Lindenzweig, Hunt County

Clerk, and Shannon N. Sudderth, Official Court Reporter of Hunt County Court at Law No. 2, to

file the clerk's and reporter's record, respectively, no later than August 8, 2018.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Lindenzweig,

Ms. Sudderth, and the parties.




                                                        /s/    DAVID EVANS
                                                               JUSTICE